Citation Nr: 1628558	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  08-09 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral wrist disorders.

2.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral hand/knuckle disorders.

3.  Whether new and material evidence has been received with respect to a claim of service connection for varicose veins of the bilateral legs.

4.  Entitlement to service connection for a bilateral foot disorder, to include arthritis and/or gout.

5.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbar spine, bilateral knee and bilateral ankle disabilities.

6.  Entitlement to an initial evaluation in excess of 10 percent for a right shoulder disability.

7.  Entitlement to an initial evaluation in excess of 10 percent for a left shoulder disability.

8.  Entitlement an evaluation in excess of 50 percent for a lumbar spine disability.  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Harry J. Binder, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to June 1971, and from November 1973 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007, October 2007, July 2008, January 2013, March 2014, and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that this case is procedurally complex.  The Board noted the procedural history in an April 2012 Board decision; that procedural history is reincorporated herein by reference.  

In short, the Veteran's cervical spine disorder was reopened and denied on the merits in a March 2007 rating decision, along with a claim of service connection for gout which was denied in an October 2007 rating decision.  Those claims were timely appealed and were both last before the Board in April 2012, when the Board reopened those claims and remanded them for additional development.  Those claims have been returned to the Board at this time.  

During the pendency of that remand, the AOJ reopened and denied service connection on the merits for the Veteran's bilateral wrist, bilateral knuckle, and varicose veins claims in a January 2013 rating decision.  

Additionally, the AOJ awarded service connection for the Veteran's bilateral shoulder disabilities and assigned 10 percent evaluations for those disabilities, effective July 31, 2006, in a March 2014 rating decision.  TDIU was also denied in that March 2014 rating decision.  

The Veteran timely appealed the bilateral wrist, bilateral knuckle, varicose veins, bilateral shoulder and TDIU issues to the Board; they were certified to the Board in October 2015, and they are now also properly before the Board at this time.  

The issues of service connection for bilateral wrists, hands/knuckles, and varicose veins are considered reopened, and those reopened claims as well as the service connection claim for disability of the feet/gout and entitlement to TDIU are also addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Finally, the AOJ denied an increased evaluation for the Veteran's lumbar spine disability in an April 2015 rating decision; that claim has not been certified to the Board at this time, although that claim is addressed further in the REMAND section below.  



FINDINGS OF FACT

1.  In a June 2006 decision, the Board denied service connection for bilateral knuckle and bilateral wrist disorders.  

2.  Evidence, not previously of record, that relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for bilateral wrist and bilateral hand/knuckle disorders, and raises a reasonable possibility of substantiating  those claims, has been added to the record since the June 2006 Board decision.

3.  In an unappealed December 2001 rating decision, the RO disallowed service connection for varicose veins of the legs.

4.  Evidence, not previously of record, that relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for varicose veins of the legs, and raises a reasonable possibility of substantiating that claim, has been added to the record since the December 2001 rating decision.  

5.  The Veteran cervical spine disorders did not manifest until many years after separation from service and were not caused by service or caused or aggravated by a service-connected disability.  

6.  Prior to April 7, 2015, the Veteran's left (non-dominant) shoulder disability manifested as no more than limitation of motion midway between his side and shoulder level, and his right (dominant) shoulder disability manifested as no more than limitation of motion to shoulder level.  

9.  Beginning April 7, 2015, the Veteran's left (non-dominant) shoulder disability manifested as no more than limitation of motion to 25 degrees from the side, and his right shoulder (dominant) manifested as no more than limitation of motion midway between his side and shoulder level.



CONCLUSIONS OF LAW

1.  The June 2006 Board decision that denied service connection for bilateral knuckle and bilateral wrist disorders is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).  

2.  The criteria for reopening the claims of service connection for bilateral knuckle and bilateral wrist disorders have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The December 2001 rating decision that denied service connection for varicose veins of the legs is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  The criteria for reopening the claim of service connection for varicose veins of the legs have been met.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

5.  For the period prior to April 7, 2015, the criteria for establishing a 20 percent evaluation, but no higher, for the Veteran's left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a Diagnostic Codes 5010, 5200-03 (2015).  

6.  For the period prior to April 7, 2015, the criteria for establishing a 20 percent evaluation, but no higher, for the Veteran's right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a Diagnostic Codes 5010, 5200-03 (2015).

7.  Beginning April 7, 2015, the criteria for establishing a 30 percent evaluation, but no higher, for the Veteran's left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a Diagnostic Codes 5010, 5201 (2015).

8.  Beginning April 7, 2015, the criteria for establishing a 30 percent evaluation, but no higher, for the Veteran's right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a Diagnostic Codes 5010, 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims

Following notification of a decision by the RO, the claimant can initiate an appeal by filing a notice of disagreement with the RO.  38 U.S.C.A. § 7105(a) (West 2014).  Except in the case of simultaneously contested claim, which these were not, the notice of disagreement shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b) (1) (West 2014).  If no notice of disagreement is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 

Under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.   The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 3.156(b), as preventing an unappealed RO decision from becoming final if new and material evidence is received within one year of notice of the decision and is not addressed.  Young v. Shinseki, 22 Vet. App. 461, 469 (2009).

If an RO decision is appealed to the Board and the Board issues a decision, that Board decision subsumes the underlying decision.  38 C.F.R. § 20.1104 (2015). Unless the Chairman of the Board orders reconsideration of a Board decision, the Board decision is final on the date of mailing stamped on the face of the decision.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  Except as provided by 38 U.S.C.A. § 5108, a claim that has been disallowed by the Board may not thereafter be reopened and allowed and a claim based on the same factual basis may not be allowed.  38 U.S.C.A. § 7104(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and Material Evidence - Bilateral Wrist & Bilateral Knuckle/Hand

Respecting the Veteran's bilateral wrist and knuckle/hand claims, the Board denied service connection for those disorders in a June 2006 Board decision.  The Veteran asked for Reconsideration of that decision in July and August 2006 motions.  The Board denied the Veteran's Motion for Reconsideration in an October 2006 letter.  In a second May 2009 letter regarding Reconsideration, the Board indicated that the United States Court of Appeals for Veterans Claims (Court) affirmed its June 2006 decision and that his only recourse with respect to that decision was further appeal to the United States Court of Appeals for the Federal Circuit; the Board is unaware of any appeal to the Federal Circuit as to that matter.  

Consequently, the June 2006 Board decision is final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100 (2015).  Therefore, new and material evidence is required to reopen those claims, regardless of how the AOJ characterized the issue.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The June 2006 Board decision denied the Veteran's bilateral wrist and knuckle/hand claims on the basis of the lack of any current disability at that time.  

With regards to the Veteran's hands, a July 2012 x-ray of his bilateral hands demonstrated osteoarthritis of the DIP joint of the right fourth digit; his left hand was normal at that time.  Another VA treatment record demonstrated that the Veteran had bilateral hand arthralgias, and a third VA treatment record indicated that the Veteran's hands had Dupuytren contracture.

With respect to the Veteran's wrists, a private December 2008 treatment records with Dr. A.L.H. demonstrated a left wrist x-ray showed mild degenerative changes.  On appeal, the Veteran continues to state that he has bilateral wrist problems which are related to a motor vehicle accident during military service.

The December 2008 and July 2012 evidence is new and material evidence which raises the reasonable possibility of substantiating the Veteran's claims.  Therefore, the claims for the Veteran's bilateral hands/knuckles and wrists must be reopened.  See 38 C.F.R. § 3.156(a).

Varicose Veins

Historically, the Board denied service connection for varicose veins of the bilateral lower extremities in a May 1980 Board decision; service connection at that time was denied as there was no evidence that varicose veins was shown during service.  In that decision, the Board concluded that the evidence did not "show any findings or diagnosis of varicose veins to have been rendered at any time during or since service."  That decision is final.  The Board denied reopening service connection for varicose veins in a July 1996 Board decision.  The Veteran asked for Reconsideration of the July 1996 Board decision in September 1996; the Board denied the Reconsideration motion in a February 1997 letter.  The July 1996 Board decision is also final.  

Subsequently, the AOJ denied reopening the Veteran's varicose veins claim in March 1997, April 1997, and December 2001.  The Veteran was notified of the December 2001 rating decision in a December 2001 notification letter.  The Veteran did not submit any new and material evidence with respect to his varicose veins or a notice of disagreement with that decision during the one year following that December 2001 notification letter.  

Finally, in rating decision mailed to the Veteran on July 14, 2008, the AOJ again denied reopening service connection for varicose veins.  In June 2009, the Veteran's representative submitted a statement requesting to reopen service connection for varicose veins; On July 20, 2009, the AOJ mailroom received a statement in which the Veteran's representative indicated that the Veteran's intent in the June 2009 statement was to file a notice of disagreement rather than a new claim.  The AOJ issued a July 23, 2009 notice letter respecting that new claim to reopen, and the Veteran submitted a notice of disagreement with that July 2009 letter in August 2009.  The AOJ indicated that it could not take that notice of disagreement as timely as it was with a VCAA letter and was outside of the one year period for appealing the July 14, 2008 notification letter.  

While the Board notes that the representative's clarifying response was 6 calendar days after the appeal period expired, two of those days were Saturday and Sunday so the July 20, 2009 letter was a timely notice of disagreement with the July 2008 decision.  See 38 C.F.R. § 20.305(a) (2015).  Consequently, the question in this case becomes whether the December 2001 rating decision is final.  The Board finds that it is.  

As no timely notice of disagreement or new and material evidence was received during the appeal period following the December 2001 rating decision, the December 2001 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2015).  New and material evidence is therefore required to reopen the claim of service connection for varicose veins of the bilateral legs.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

In a February 2011 correspondence, the Veteran continued arguments that his varicose veins were noted in the June 1978 separation examination, an argument that VA has previously addressed in its decisions.  However, the Veteran further indicated that he was treated for a rash in 1975 and that the rash progressed from 1975 through 1991, culminating in his varicose veins surgery.  He also contended that his "condition started in 1974 and running on cement during [physical training] aggravated this condition, therefore this should be rated as service connected, secondary service connection, or aggravated by service for [varicose veins] condition."  The Board notes that no previous examiner addressed whether the Veteran's running on cement for physical training during service caused his varicose veins condition, nor has any opinion respecting whether such condition is caused or aggravated by his service-connected disabilities been obtained at this time.  

Consequently, new and material evidence which raises the reasonable possibility of substantiating the Veteran's claim of service connection for varicose veins has been received; that claim must therefore be reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


Duties to Notify and Assist Respecting Cervical Spine and Bilateral Shoulders

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in an August 2006 with respect to the cervical spine and bilateral shoulder claims decided herein.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations; the most recent VA examinations in March 2014 for the cervical spine and April 2015 for the bilateral shoulders are adequate.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Service Connection for Cervical Spine

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Service connection on a secondary basis may not be granted without evidence of a current disability and evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

On appeal, particularly in October 2008 and November 2010 statements, the Veteran has averred that his cervical spine disorder is the result of two motor vehicle accidents he suffered in service, one of which occurred on the autobahn resulted in him striking his head against the windshield while in Germany; he indicated that he hit the windshield and that resulted in a bloody nose and sore shoulders, arms, neck and knees.  He indicated that the demolished car was towed and that he and his friend took the train back to base.  The Veteran also contends that his cervical spine disorder is caused or aggravated by running on cement during physical training during service.  

Alternatively, the Veteran has contended that his cervical spine disorder, particularly the degenerative joint disease (DJD)/arthritis is due to or aggravated by his service-connected lumbar spine disability.  Specifically, the Veteran has stated throughout the record that his DJD of the back, for which he is service connected, has spread to other areas of the body, namely his cervical spine.  

In numerous statements, the Veteran stated that it is his opinion that his cervical spine disorder is more likely than not due to his service-connected lumbar spine disability and/or due to his service, either the motor vehicle accidents or running on cement during service.  

Turning to the evidence of record, the Veteran's service treatment records do not reflect any treatment or complaints during military service for any cervical spine problems.  The Veteran's cervical spine was normal on his enlistment examination in March 1968.  In a March 1968 report of medical history, the Veteran denied any swollen or painful joints, history of head injury, history of broken bones, arthritis or rheumatism, bone, joint or other deformity, recurrent back pain, neuritis, or paralysis; the Veteran did not indicate any cervical spine problems at that time.  The April 1971 separation examination documents a normal musculoskeletal system.  In June 1971, the Veteran signed a statement indicating there is no change in his medical condition since the April 1971 examination.  Likewise, on his October 1973 enlistment and June 1978 separation examinations, the Veteran had a normal musculoskeletal system; reports of medical history in October 1973 and June 1978 denied all of the same items noted above; the Veteran did not indicate any neck or cervical spine complaints at those times.  

In August 1978, the Veteran filed his initial VA claim for benefits; he did not mention any cervical spine or neck problems at that time.  The Veteran underwent a VA examination in November 1978; the examiner did not appear to examine the Veteran's cervical spine at that time.  

However, the Veteran's cervical spine was examined during a December 1991 VA examination of his lumbar spine; this is the first evidence of any cervical spine complaints in the claims file.  In that examination, the Veteran's cervical segment showed a restriction of mobility during lateral flexion and rotation to the right and left by one-third of the age-appropriate normal range.  His cervical spine did not have any pain to percussion over the spinous processes; paravertebral muscle contraction on the right and left starting from the C4 continuously as far on a level of TH1.  Even in the trapezoid muscles significant muscle hardening, in part by sections, could be felt.  Neurological findings were normal.  A March 1991 x-ray demonstrated "somewhat flattened off lordosis of the cervical spine, beginning degeneration of the C6/C7 segments."  The examiner diagnosed the Veteran with "restricted mobility of the cervical segment with flattened off cervical lordosis and beginning degeneration in the C6/C7 segment."  

In a November 1996 private treatment record, Dr. R.J.B. documented the Veteran's report that he had recently began to develop problems with pain in the intrascapular region; pain was worse when he first got up in the morning and improved with activity.  It was noted that a week prior to that examination he was in a car accident where he was struck from behind at a low rate of speed; the Veteran reported that his pain at that time was somewhat worse than normal baseline.  An x-ray of the Veteran's cervical spine showed moderate loss of interspace height at the C6-7 without evidence of fracture.  Dr. R.J.B. commented "other than some mild degenerative changes in the cervical spine these studies were unremarkable."  Dr. R.J.B. further stated as follows:  

His previous x-rays make note of degenerative changes at one or two levels in the lumbar spine, but it sounds as though the degenerative disease has accelerated since that point as he has changes throughout the lumbar spine present.  I assume that it is possible that his military service caused the premature development of the arthritic changes noted on his plain films.  He certainly does appear to have rather bad degenerative disease for a man of his age.  However, as I told him there was no way for me to be certain as to the exact cause of his pain, and it is very unlikely that one single event could cause the arthritic changes noted on his x-rays.

Dr. R.J.B. did not render any opinion as to the Veteran's cervical spine disorder.  

The Veteran underwent a VA examination of his entire spine in May 2001.  During that examination, the Veteran reported intermittent neck pain since the 1980's, but that he had constant neck pain since January 2001; the pain was located in the scapular region up to the base of his skull.  X-rays from that examination showed mild degenerative change and narrowing at the C6-7 with less narrowing and less degenerative change at C5-6; his upper cervical spine was normal.  After physical examination, the Veteran was diagnosed with chronic upper thoracic and cervical pain with no sign of radiculopathy or myelopathy.  X-rays showed disc space narrowing and degenerative changes at C5-6 and C6-7.  The examiner, however, did not render any opinion as to the etiology of the Veteran's cervical spine arthritis at that time.  

VA treatment records from August 2001 indicated that he had a history of chronic neck pain; he was diagnosed with cervical pain at that time.  In August 2002, the Veteran reported that he has started to develop more problems with several areas, including his neck/cervical spine, in addition to his lumbar spine disability.  On examination, the Veteran's neck had some crepitus particularly with rotation and some with flexion and extension, but most prominently with left rotation.  He was diagnosed with neck pain and generalized DJD.  

In April 2003, the Veteran complained again of continued pain of several joints, including his cervical spine.  He was diagnosed with DJD of multiple joints.  An April 2003 x-ray showed very minimal degenerative changes at C6-7; there was no evidence of fracture, subluxation or other acute pathology.  There was no narrowing of the neural foramina on either side.  Additionally, on that date, a VA nurse practitioner provided the following opinion:

It is my opinion that [the Veteran]'s DJD condition of the back is directly related to his limited motion and pain in the neck . . . and is a direct result of his DJD condition of his back.  His neck pain is a classic example of DJD, and in time, DJD spreads to other joints in the body.  DJD as the name implies is a progressive disease and gets worse with age.  This disease, in time, spreads and affects other joints.  As [the Veteran] gets older, this condition which started in the Army will only get worse, it will not get better.  His DJD/arthritis of the back was due to running on hard surfaces in the Army and now 30+ years later, is more severe and has spread to other joints.  X-rays that we have taken [at VA in April 2003] and prior . . . substantiates the above.  The Veteran and private doctors can show records that he has advanced DJD for a man of his age due to the above.

In a July 2003 VA examination, the Veteran reported several problems with joints other than his lumbar spine disability, particularly his cervical spine.  He reported a cracking sensation when he turned his neck to the left, although he denied ever having had an injury.  The examiner noted cervical spine x-rays revealed minimal degenerative changes at the C6-7.  After physical examination, the examiner did not diagnose any disorders other than lumbar spine and left shoulder disorders; he stated that "the rest of [the Veteran's] exam was normal."  

In October 2003, the Veteran underwent another VA examination for his cervical spine as well as other joints; the examiner noted the Veteran was service-connected for a lumbar spine disability, which was attributed to running on concrete in combat boots.  The Veteran reported that he has pain and stiffness in his cervical spine.  He denied any instability or giving way, lack of endurance, numbness or weakness, or any bowel or bladder problems associated with his cervical spine.  The Veteran reported only a history of DJD, not inflammatory arthritis.  The examiner noted a cervical spine x-ray taken at that time revealed an odontoid process that was intact, as well the lateral masses of the C1 and C2.  Minimal degenerative disc disease (DDD) was present at the C5-6 and C6-7, otherwise the bodies were normally aligned.  The facet joints were normally aligned and prevertebral soft tissues were within normal limits.  

On physical examination, the Veteran has nearly full range of motion of his cervical spine at that time.  The examiner noted previous x-rays of the Veteran's cervical spine from April 2003, which showed minimal degenerative changes in the C6-7 with no other pathology noted.  The examiner opined, in pertinent part, respecting the cervical spine disorder as follows:

From physical examination, it appears that [the Veteran] probably has some early degenerative changes of the cervical spine. . . . I did not detect any neurologic abnormalities currently resulting from his . . . cervical spine on examination.  I did not feel that these changes of any of these joints are directly related to his lumbar spine condition, as a cause.  [H]owever, if extensive activity while in the service is deemed to have caused his lumbar back problems then the same activity could have led to degenerative changes in other joints.  [H]owever, these could also be the result of normal activity and aging.  

The Veteran underwent a private examination with Dr. B.W.H. in December 2004.  Dr. B.W.H. noted the Veteran's period of service as well as his service-connected lumbar spine disability.  The Veteran reported increasing pain and stiffness of his neck; Dr. B.W.H. noted that the Veteran had x-rays at VA in 2003 and that he refused x-rays at that time, noting that "his condition [had not] changed any since that time."  In the past medical history section, Dr. B.W.H. noted the Veteran's reports of a profile during service for his lumbar spine; significantly, the Board notes that the Veteran did not report to Dr. B.W.H. any motor vehicle accidents during military service at that time.  After physical examination, Dr. B.W.H. diagnosed the Veteran with mild diffuse generalized osteoarthritis by history and by previous imaging of the cervical spine.  He noted that there was no clinical evidence of contracture or ankylosis of the cervical spine.  Dr. B.W.H. then opined as follows:

It is evident that [the Veteran]'s mild generalized [DJD] is not specifically attributed to his lumbar spine or his active duty service.  There is no inflammatory connective tissue disease (rheumatoid arthritis, lupus, Reiter's syndrome, etc.) to which to tie the peripheral joint and cervical spine conditions to his [DJD] of his lumbar spine.  Although radiographic assessment [was] not obtained today at [the Veteran]'s request, the [Veteran] firmly states condition has been unchanged from last imaging studies obtained at the end of 2003.  Without any overt extremity trauma and/or injury occurring during his active duty service to the cervical spine . . . the onset and severity of mild [DJD] in [the cervical spine] is not atypical with respect to his age or its current severity, and as stated, it is independent of in [this Veteran's] case his [DDD] and service connected lumbar spine condition.  

In October 2005 and March 2006 statements, respecting his cervical spine the Veteran cited to the "Mayo Clinic on Arthritis," 2d Edition, Gene Hunder, MD 2002, which he stated was as follows:

DJD often affects joints on just one side of the body, especially early in its course.  Gradually, joints on the opposite side of [the] body may become affected.  Changes in DJD occur in the cartilage before they are evident on an x-ray.  I believe that DJD is a "cancer" of the skeletal system and in my case it has taken a toll in the years that followed my initial injury in the Army.

The Veteran was treated by private physician, Dr. A.L.H., in February 2006.  Dr. A.L.H. noted that the Veteran's past medical history was positive for DJD of the lumbar and cervical spines.  The Veteran reported musculoskeletal joint pain, stiffness, weakness, and difficulty walking at that time.  Dr. A.L.H. noted that the Veteran stated he was "in the military and is convinced that his service there in fact precipitated all of his problems."  He presented Dr. A.L.H with "extensive past medical records."  After physical examination, Dr. A.L.H. noted that x-rays revealed extensive degenerative changes in his facet joints, mild to moderate DDD at the C5-6 and C6-7.  He diagnosed the Veteran with DJD; Dr. A.L.H. concluded as follows:  

With regard to his arthritis, we had a long talk today.  I suspect that the physical activities which were required of him in the armed service did to a certain extent accelerate the degenerative changes in his cervical spine. . . . He is aware that osteoarthritis is influenced by genetics as well.

Dr. A.L.H. also treated the Veteran in October 2008, at which time he continued to complain about cervical spine pain.  The Veteran stated that he felt "his arthritis may be related to his time service in the military."  After physical examination, Dr. A.L.H. noted that cervical spine x-rays showed moderate degenerative changes, particularly at the disc spaces of the C4-5, C5-6, C6-7 and less so at the C4-5 with facet arthritis.  He diagnosed the Veteran with cervical spondylosis.  Dr. A.L.H. stated that he discussed with the Veteran whether his arthritis was related to military service; with respect to the Veteran's cervical spine disorder, Dr. A.L.H. opined that the Veteran's "cervical spine degenerative changes may well be due to trauma experienced in the remote past, perhaps when he was in the military."  

The Board has additionally reviewed the Veteran's VA treatment records through January 2016 which have been associated with the claims file.  Those records generally demonstrate continued treatment for cervical spine pain.  The Board, however, does note that a June 2007 x-ray revealed mild spondylosis of the cervical spine with slightly narrowed disc space at the C5-7 and narrowed neural foramen at the C4-5 secondary to tiny posterior marginal osteophyte.  A July 2012 x-ray showed that, when compared to the June 2007 x-ray, there was no significant change.  A July 2012 VA cervical spine Magnetic Resonating Imaging (MRI) scan showed mild cervical spine spondylosis with focal effacement anterior CSF space.  

The Veteran underwent a VA examination of his cervical spine in July 2010.  During that examination, the Veteran reported that his cervical spine/neck pain began in the 1980's with has gotten progressively worse.  The examiner noted the June 2007 cervical spine x-ray.  After physical examination, the Veteran was diagnosed with degenerative cervical spine arthritis and DJD of the cervical spine.  The examiner opined that the Veteran's cervical spine DDD was less likely than not related to the Veteran's lumbar spine disability.  He noted that the Veteran's lumbar spine pain in service was likely the early manifestations of the same condition that was later manifest as the diffuse lumbar spine DDD.  "The degenerative change of his neck and low back are likely the result of degeneration which was first noted in service and diagnosed as chronic low back pain and resulted in his permanent profile in 1978."  In a December 2010 addendum, that examiner clarified his opinion, in pertinent part, as follows:

[The] Veteran does have DDD of the cervical spine w[h]ich is less likely as not connected to service.  Vet[eran] did not have [a] diagnosis of neck pain in service but did have [a] profile noted for low back pain.  The low back pain was documented in service, no DDD of [the] cervical spine or complaints of same were noted in service and thus have not been able to locate records indicative of DDD of [the] cervical spine in service.  DDD of [the] cervical spine is less likely than not connected to military service.  Veteran does state that he feels that the cervical spine pain is connected to his military service.  

The Veteran underwent another VA examination of his cervical spine in January 2013.  At that time, the examiner diagnosed the Veteran with DJD of the cervical spine with a disc bulge at the C3-5.  The Veteran reported at that time that he injured his neck during service in a field maneuver and during physical training.  The examiner physically examined the Veteran, although no medical opinion was rendered at that time.  

Finally, the Veteran underwent a VA examination of his cervical spine in March 2014.  At that time, the examiner diagnosed the Veteran with DJD of the cervical spine.  The Veteran reported that he injured his neck in service in a motor vehicle accident where he struck his face on the windshield while he was on a trip in Germany.  The Veteran further stated he did not seek medical treatment for this injury during service.  The Veteran also reported being involved in a second motor vehicle accident in Belgium during service, where he was struck from the side; he also did not seek medical treatment following that accident.  

The Veteran reported first seeking treatment for his neck about 10 years prior to the examination; he was diagnosed with DJD of the cervical spine in about 2008 by Dr. A.L.H.  He reported daily neck pain now; he noted a cervical spine x-ray in 2003 by VA which noted minimal degenerative changes at the C6-7.  

The examiner physically examined the Veteran and noted the July 2012 x-ray and MRI reports.  Then, the examiner opined that the Veteran's cervical spine disorder was less likely than not incurred in or caused by the Veteran's military service, or proximately due to or the result of or aggravated by his service-connected disabilities; the rationales for those opinions are as follows:

There is no medical evidence that the Veteran's injuries sustained in service in two separate [motor vehicle accidents (MVA's)] caused the Veteran's DJD of the cervical spine.  Medical treatment was not required for the Veteran after the MVA's which would tend to indicated that any injury sustained in the MVA was mild in severity.  Injuries such as these would not be expected to cause the early onset of arthritis or DDD of the cervical spine.  In "Up To Date" it states: Advanced age is one of the strongest risk factors associated with osteoarthritis [2-5].  The National Health and Nutrition Examination Survey found the prevalence of this disease to be less than 0.1 percent in those aged 25 to 34 years old versus a rate of over 80 percent in people over age 55 [2, 6].  These findings are consistent with those of early studies: |In 1958, a study found osteoarthritis in 83 and 87 of males and females aged 55 to 64 years old, respectively.  |In 1973, age related increases in osteoarthritis were reported in both men (incident osteoarthritis of 9.4 percent in those aged 15 to 24 versus 97 percent in those over age 65) and women (incident osteoarthritis of 7.6 percent in those aged 15 to 24 versus 97 percent in patients aged 65 and over) [7]. . . . The[re] is no medical evidence in the literature that DJD of the cervical spine can be caused by his service-connected lumbar spine disability, bilateral knee disabilities and/or bilateral ankle disabilities. . . . There is no medical evidence that the Veteran's service-connected conditions aggravated his DJD of the cervical spine.  

Based on the foregoing evidence, service connection for a cervical spine disorder is not warranted.  

First, the evidence demonstrates various diagnoses of arthritis/osteoarthritis, DJD and DDD of the cervical spine as well as evidence of bulging discs and spondylosis of the cervical spine throughout the record; the Board will collectively refer to these diagnoses hereinafter as the Veteran's cervical spine disorder.  The first element of service connection-a current disability-has been met in this case.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

With regards to the Veteran's diagnosis of arthritis/osteoarthritis, the first evidence in the record of any such diagnosis was in 1991, many years after military service; therefore, the Board must deny service connection on a presumptive basis in this case.  See 38 C.F.R. §§ 3.307, 3.309.  

There is no evidence of any neck pain or issues during military service or for many years after military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  Specifically, the first instance of any neck complaints during or after discharge from service was in 1991 during a VA examination of his lumbar spine; at that time, the Veteran was shown to have minimal degenerative changes of his cervical spine.  

Throughout the record, the Veteran does not contend that he had neck issues during military service; he has never asserted that he had neck pain during military service and, in fact, during his most recent VA examinations the Veteran generally asserted onset of neck pain several years after discharge from service.  These reports are generally consistent with the Veteran's course of neck treatment as documented above, and the past medical history documented in the records above, particularly in the 1991 and 1996 treatment records.  

Given that the Veteran has not contended that he had any symptoms during military service which have been chronic and continuous since military service, the Board is unable to award service connection on a theory of continuity of symptomatology in this case.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Instead, the Veteran has contended two theories of entitlement directly related to military service; first, that his cervical spine disorder is due to two motor vehicle accidents during military service.  Alternatively, he also asserts that his cervical spine disorder is due to running on cement during physical training, or that such aggravated his cervical spine disorder.  

Insofar as the Veteran has asserted that his cervical spine disorder was aggravated by his military service, particularly any running on cement during that time, the Veteran's argument is misplaced.  His cervical spine was shown to be normal on both enlistment examinations into military service in 1968 and 1973; thus, he is presumed to be sound with respect to his cervical spine condition on entrance into military service.  See 38 C.F.R. § 1111 (West 2014).  

Consequently, aggravation due to service is not a valid theory of entitlement in this case, as there was no pre-existing cervical spine disorder which could have been aggravated by service.  Rather, a proper interpretation of the Veteran's contentions is that he injured his cervical spine due to running on cement.  

Now the Board turns to the Veteran's reports of two in-service motor vehicle accidents.  The only evidence of the accidents is the Veteran's own statements made many years after service.  Also significant, the Veteran filed a VA claim as to his cervical spine and actively prosecuted that claim to conclusion before the Board in June 2006 without mentioning any in-service accident; the first mention of any in-service motor vehicle accident was in October 2008.  

The Veteran has stressed the severity of those accidents, although it is only after the Board denied service connection for his cervical spine disorder that the Veteran began reporting those reportedly significant motor vehicle accidents during military service.  Given this sequence, this delayed reporting of such a reportedly significant neck injury during service significantly diminishes the credibility of the Veteran's report.  

Furthermore, the Veteran's reports of an in-service motor vehicle accident neck injury are inconsistent with other evidence of record, particularly his previous statements wherein he denied any significant prior neck injury to medical professionals he knew would be providing medical opinions as to his cervical spine disorder's etiology.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Also inconsistent is that he did not seek any medical treatment for these severe neck injuries during military service or even for several years after military service.  The Board is thus left to question why the Veteran did not seek any medical treatment, if indeed he was involved in such a significant auto accident during military service.  

The Veteran's service treatment records do not demonstrate any treatment for, complaints of, or diagnosis of any cervical spine symptoms or problems.  Nor do the Veteran's service treatment records document any report of any motor vehicle accidents during military service.  The Board would expect that such a reportedly significant motor vehicle accident during military service would have been documented in the Veteran's service treatment records.  

Both the Court, in a majority opinion and in a concurrence, and the Federal Circuit, have indicated that it is proper to rely on the absence of an entry in a record, where the record is complete and one would expect to find an entry if the alleged fact occurred, in determining whether the alleged fact occurred, at in this case.  See AZ v. Shinseki, 731 F.3d 1303, 1316-17 (Fed. Cir. 2013); Buczynski v. Shinseki, 34 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).

For these reasons, the Board finds that the Veteran's reports of in-service motor vehicle accidents are not credible, and thus, affords them only minimal probative weight.  These statements are outweighed by the other evidence of record, particularly his service treatment records, his separation examinations noting a normal cervical spine, and his reports of medical history wherein he denied any swollen or painful joints, history of head injury, history of broken bones, arthritis or rheumatism, bone, joint or other deformity, recurrent back pain, neuritis, or paralysis.  

Thus, after weighing the above evidence, the Board finds that the evidence of record does not weigh in favor of finding the Veteran's statements that he was in two motor vehicle accidents during military service to be credible in this case.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (when determining whether lay evidence is satisfactory, the Board may properly consider internal consistency, facial plausibility, consistency, with other evidence submitted on behalf of the Veteran, and demeanor of witness (if hearing held)); Buchanan v Nicholson, 451 F.3d 1331 (Fed Cir. 2006) (lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  As a finder of fact, the Board may weigh the absence of contemporaneous medical records when assessing the credibility of the lay evidence).  

However, even if the Board were to consider the motor vehicle accidents as an in-service event/injury, the Board notes that it would be unable to find a nexus in this case.  Specifically, the Board notes that the Veteran is not competent to render a medical opinion; rather he is competent to state the symptoms he suffered at that time.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

In this case, the Veteran did not report any symptoms during military service, nor did he seek treatment for those alleged injuries that he suffered.  There is no evidence of any residuals during military service of any motor vehicle accidents, and his cervical spine was noted as being normal during military service on his 1978 separation examination.  The Veteran did not report any cervical spine symptoms on his 1978 report of medical history, and in fact, denied any swollen or painful joints, history of head injury, history of broken bones, arthritis or rheumatism, bone, joint or other deformity, recurrent back pain, neuritis, or paralysis.  Finally, the Veteran did not report any neck symptoms for several years after military service.  

The March 2014 examiner considered all of the Veteran's contentions and the medical evidence of record with regards to whether any motor vehicle accidents during service caused the Veteran's current cervical spine disorder.  After consideration of all of the evidence, he concluded that if the Veteran sustained any injuries during the motor vehicle accidents, such injuries would have been mild in severity and not of the type and severity which would be expected to cause the Veteran's current cervical spine disorder.  The Board finds that this opinion is the most probative evidence with respect to that theory of causation and there is no evidence of record to refute those findings.

Additionally, the Board acknowledges the October 2003 VA examiner's opinion that the same physical activity that caused his lumbar spine could have caused his cervical spine disorder as well.  However, that examiner goes on to state that it is equally possible that the Veteran's cervical spine disorder is related to normal activity and aging.  Thus, the Board finds that this opinion is speculative, and therefore, is of extremely little probative value in this case.  See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's letter stating probability in terms of "may or may not" was speculative); see also Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).  

Likewise, the Board finds that Dr. A.L.H.'s February 2006 opinion is speculative and without significant probative value.  Dr. A.L.H. stated that he suspected that the Veteran's physical activity accelerated his cervical spine disorder.  The Board notes that "suspected" is speculative language.  

Notwithstanding, Dr. A.L.H. noted that the Veteran's cervical spine disorder was accelerated by his physical activity during military service; this premise necessitates that cervical spine arthritis already be present during military service in order for it to be accelerated.  The evidence from the Veteran's service and early post-service treatment records does not indicate that there was any cervical spine arthritis diagnosed during military service or for many years thereafter; Dr. A.L.H. does not discuss this lack of evidence during military service.  

Moreover, it appears that the totality of Dr. A.L.H.'s opinion is based on the Veteran's report of history; thus, in this case, Dr. A.L.H.'s lack of discussion with regards to any cervical spine symptoms during or for many years after military service significantly lessens its probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the Board may not prefer one medical opinion over another solely based on claims file review or the absence thereof; most of the probative value of a medical opinion comes from its reasoning); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based on review of the entire record may be more probative than an opinion that is based on reported history); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

Conversely, Dr. B.W.H. and the December 2010 VA examiner considered the Veteran's contentions and both of those examiners concluded that the Veteran's current cervical spine disorder was not due to military service.  Dr. B.W.H. noted that the lack of any specific neck trauma during military service was the deciding factor against a nexus.  The December 2010 VA examiner noted that the difference between the physical activity causing the lumbar spine disability and the current cervical spine disorder was the presence of symptomatology during military service for the lumbar spine versus the absence of any cervical spine symptomatology during service.  

Consequently, the Board finds that the probative value of Dr. B.W.H. and the December 2010 VA examiner's opinions significantly outweigh the minimal probative value of Dr. A.L.H. and the October 2003 examiner's opinions.  Accordingly, the Board must deny service connection for the Veteran's cervical spine disorder on a direct basis at this time on the basis of the evidence of record.  See 38 C.F.R. § 3.303.  

Finally, the Veteran has contended that his service-connected disabilities, particularly his lumbar spine disability, has either caused or aggravated his cervical spine disorder.  The Board finds that service connection on a secondary basis is not warranted in this case.  

As noted above, insofar as the Veteran has offered his own medical opinion with regards to that theory of entitlement, the Board finds that such is not competent.  See Jandreau, supra.  

Moreover, the Board acknowledges the Mayo Clinic treatise evidence the Veteran has provided.  However, such generic evidence is outweighed in this case by the other more specific evidence in this case which addresses the specific circumstances of the Veteran's case.  Therefore, the Mayo Clinic evidence has very minimal probative value and does not bring the relative balance of evidence into equipoise in this case.  

Turning to the other evidence of record, the April 2003 nurse practitioner's opinion related the Veteran's cervical spine arthritis/disorder to his lumbar spine disability by indicating that the lumbar spine arthritis spread to the Veteran's cervical spine.  She does not cite any specific medical literature or otherwise indicate how the Veteran's arthritis spread from his lumbar spine to his cervical spine, nor does she explain how the Veteran's arthritis spread from his lumbar spine to his cervical spine.  

In contrast, Dr. B.W.H.'s opinion refutes the April 2003 nurse practitioner's opinion, noting that there was no inflammatory connective tissue disease such as rheumatoid arthritis, lupus, or Reiter's syndrome which would allow the spread of arthritis in this case; rather, he noted the lack of any specific overt trauma to the Veteran's neck for the basis of his opinion.  The March 2014 examiner also opined that there was no medical literature to support the contention that the Veteran's cervical spine disorder was due to his service-connected disabilities.  

The Board finds that Dr. B.W.H. and the March 2014 examiner's opinions are more probative and outweigh the April 2003 nurse practitioner's opinion.  Specifically, while Dr. B.W.H. agrees that arthritis can spread, he noted that such would be through an inflammatory connective tissue disease; such was lacking in this case.  This is a fact that the nurse practitioner did not discuss.  Moreover, Dr. B.W.H.'s opinion is more probative because it supported by a more compelling rationale.  

With regard to the aggravation aspect of secondary service connection, the Board notes that the sole opinion to address that facet of this case is the March 2014 examiner's opinion; he noted that there was no medical evidence to demonstrate the Veteran's service-connected disabilities aggravated his cervical spine disorder.  An examiner is not required to comment on every favorable piece of evidence in the file.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  The Board finds this opinion to be adequate, as the examiner considered the totality of the evidence of record and examined the Veteran; his opinion reflects application of relevant medical expertise and judgment.  

Accordingly, service connection for a cervical spine as secondary to his service-connected disabilities, particularly his lumbar spine disability, is not warranted on the basis of the evidence of record at this time.  See 38 C.F.R. § 3.310.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


Increased Initial Evaluation for Bilateral Shoulders

VA received the Veteran's reopened claim of entitlement to service connection for bilateral shoulder disabilities, that led to this appeal, on July 31, 2006.  Service connection was granted in the March 2014 rating decision and initial 10 percent ratings were assigned, one for each shoulder.  The Veteran has appealed those ratings, contending that higher ratings are warranted.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

The Veteran filed his claim of service connection for bilateral shoulder disorders on July 31, 2006.  In a March 2014 rating decision, the Veteran was awarded service connection for bilateral shoulder strain with degenerative changes; the AOJ assigned 10 percent evaluations for those disabilities, effective July 31, 2006.  Both of those evaluations have been assigned under Diagnostic Code 5201-5010.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2015).  In this case, the Veteran's right upper extremity, including his right shoulder, has been found to be his major or dominant extremity for purposes of evaluation, as shown below by the evidence of record.  

Under Diagnostic Code 5010, for ratings of traumatic arthritis, an evaluation in excess of 10 percent cannot be assigned as the Veteran's individual shoulders are considered major joints; consequently, a higher evaluation under that Diagnostic Code requires x-ray evidence of involvement for arthritis of 2 or more major or minor joints or joint groups with occasional incapacitating exacerbations.  As each shoulder is only a single joint, Diagnostic Code 5010 is inapplicable with respect to this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.

Turning to Diagnostic Code 5201, for limitation of motion of the arm, a 20 percent evaluation is warranted for limitation of motion of the major or minor arm at the shoulder if it is limited to shoulder level, or a minor arm with limitation of motion to midway between the side and shoulder level.  A 30 percent evaluation is warranted for a major arm with limitation of motion to midway between the side and shoulder level, and for a minor arm with limitation of motion to 25 degrees from the side.  Finally, a 40 percent evaluation is warranted for a major arm with limitation of motion to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).

Other alternatively applicable Diagnostic Codes include Diagnostic Codes 5200, 5202 and 5203.  Diagnostic Code 5200, which provides that ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece) of the major upper extremity is rated 30 percent when it is favorable, with abduction to 60 degrees and able to reach mouth and head.  A 40 percent is assigned with intermediate ankylosis (between favorable and unfavorable); and it is rated 50 percent when unfavorable, with abduction limited to 25 degrees from side.  Minor arm evaluations for each of those criteria are 10 percent less than the major arm evaluations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 and Note (2015).  

Diagnostic Code 5202 provides a 20 percent evaluation for malunion of the major humerus with a moderate deformity and, and a 30 percent evaluation with a marked deformity; malunion of the minor humerus with either a moderate or a marked deformity warrants 20 percent.  A 20 percent evaluation is also warranted for recurrent dislocation of the major humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, and a 30 percent rating is warranted for frequent episodes and guarding of all arm movements; a minor arm with either of those symptoms is evaluated as 20 percent disabling.  Impairment of the major humerus is rated at 50 percent if there is a fibrous union, 60 percent if there is nonunion or false flail joint, and 80 percent if there is loss the head of humerus, with flail shoulder; again, the minor arm with those symptoms is evaluated as 10 percent less than the major arm evaluations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2015).

Finally, Diagnostic Code 5203 provides a 10 percent evaluation for malunion of the clavicle or scapula or nonunion without loose movement.  A 20 percent evaluation is warranted for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  Major and minor arms are not evaluated differently under this Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2015).  

On appeal, the Veteran has indicated generically that he has pain in his joints due to DJD; his shoulders include those joints affected.  He has repeatedly stated throughout the appeal period that he has varying levels of constant joint pain; his pain increases when it is cold and damp.  He noted that the joints with DJD have a limitation of motion and weakness.  Finally, he indicated that when pain occurs his "capacity to do normal activities [is] temporarily reduced until the pain resides" and that "there is limitation of motion and activities have to be altered" due to the pain.  

Turning to the evidence of record, an April 2003 left shoulder x-ray revealed early degenerative changes involving both the acromioclavicular (AC) and glenohumeral joints.  There was no evidence of fracture, dislocation or other acute pathology.  October 2003 x-rays of his bilateral shoulders showed no evidence of acute fracture or dislocation bilaterally, although there was mild arthrosis of the left AC joint; there was moderate degenerative arthritic chances in the right AC joint.  The bilateral clavicles and scapula appeared intact, as were the remaining soft tissues.  

The Veteran underwent a December 2004 private orthopedic examination by Dr. B.W.H.  The Veteran reported pain and stiffness of his left shoulder at that time, which was better with activity.  He denied any pain in his right shoulder at that time.  The Veteran stated he was right hand dominant.  The Veteran also reported that he has pain in his left arm that limited his range of motion due to discomfort when "reaching up."  

On examination, Dr. B.W.H. noted that the Veteran had normal passive and active range of motion of his left shoulder.  However, the Veteran had some pain with rotation of his left shoulder as well as pain from approximately 60 to 90 degrees of the arc in left shoulder abduction and flexion.  He had a negative drop test and impingement sign.  No shoulder girdle or upper extremity atrophy was noted.  The Veteran had good scapular movement and there was no crepitus during his range of motion bilaterally.  Dr. B.W.H. noted that there was no observable pain generated with the exception of the range of motion of his left shoulder, which was consistent with his described history.  His shoulders appeared to be functionally normal in appearance, range of motion, as well as without any joint deformity observed.  Motor activity testing, particularly of the rotator cuff musculature, bilaterally was normal.  Dr. B.W.H. diagnosed the Veteran with mild diffuse generalized osteoarthritis of several joints, to include his left shoulder.  He noted that there was no clinical evidence of contracture or ankylosis of the left shoulder at that time.  

The Veteran was treated by Dr. A.L.H. in February 2006, at which time the Veteran reported joint pain, stiffness, and weakness of several joints, to include his left shoulder.  Dr. A.L.H. noted x-rays showed degenerative changes of the Veteran's left AC shoulder joint.  The Veteran was diagnosed with DJD.  

In June 2007, the Veteran sought general treatment of multiple areas, including his bilateral shoulders, due to pain and DJD.  The Veteran's shoulders were not specifically examined at that time, although x-rays of his shoulders were obtained.  Those x-rays showed some degenerative arthritic changes involving the AC joint and slight narrowing of the glenohumeral joint in the left shoulder with marginal osteophyte and sclerotic change; there was no evidence of fracture or subluxation of the left shoulder.  Respecting the right shoulder, the x-rays showed moderate degenerative arthritic changes involving the AC joint with narrowed joint space, sclerotic change and marginal osteophyte.  

In a January 2008 VA follow-up record, the Veteran reported typical arthritis pain without any further complaints.  On examination, the Veteran's extremities were symmetric with active range of motion.  The Veteran was diagnosed with osteoarthritis/DJD which was controlled with daily exercise, occasional hot tub use; he also used a special bed.  

The Board has reviewed the other VA treatment records which have been associated with the claims file through January 2016; generally, those records do not show any specific treatment or examination for the Veteran's bilateral shoulders, although he has generalized treatment for pain management associated with his several arthritic joints, including his bilateral shoulders.  

The Veteran also sought treatment with Dr. A.L.H. in October and December 2008.  In October 2008, the Veteran reported pain and stiffness of both shoulders; his pain worsened with activity and that he had pain and stiffness particularly upon first awakening in the morning.  He had taken Indocin in the past and was taking Mobic at that time.  On examination in October 2008, the Veteran's right shoulder had a positive impingement sign and active abduction which was limited by pain to 150 degrees; his left shoulder had full, painless abduction.  Bilateral external and internal rotation was supple and his biceps signs were equivocal.  Neurovascular examination of his arms was unremarkable bilaterally.  Right shoulder x-rays revealed proliferative arthritis of the right AC joint; his right glenohumeral joint was well maintained.  He was diagnosed with impingement syndrome of the right shoulder at that time.  

In December 2008, the Veteran reported pain and stiffness of his left shoulder; his intermittent pain was worsened by activities.  On examination, his left shoulder skin was healthy with mild prominence of the AC joint dorsally and with supple glenohumeral motion.  X-rays showed degenerative changes of the left AC joint with a type III acromion.  He was diagnosed with osteoarthritis.  

The Veteran underwent a VA examination of his bilateral shoulders in July 2010.  At that time, the Veteran reported tenderness of the left shoulder; he had no complaints regarding his right shoulder.  On examination, the Veteran's bilateral shoulders had flexion and abduction to 175 degrees, and internal and external rotation to 90 degrees; there was no objective evidence of pain with active motion, or objective evidence of pain or additional limitation of function following repetitive motion for either shoulder.  There was no ankylosis of either shoulder.  The examiner noted the June 2007 x-rays, noted above.  The examiner diagnosed the Veteran with DJD of the bilateral shoulders.  The examiner noted that the Veteran had pain and decreased strength of his bilateral upper extremities as a result of his bilateral shoulder disabilities, which affected his occupational functioning.  The examiner additionally noted that his shoulder disabilities prevented his participation in sports, severely affected his ability to exercise, shop, and participate in recreation, and moderately affected his ability to perform chores.  

The Veteran underwent another VA examination in January 2013.  He was diagnosed with bilateral shoulder strain at that time.  The examiner noted the Veteran was right hand dominant.  The Veteran reported flare-ups, noting his "shoulder[s] hurt every day."  On examination, the Veteran had right shoulder flexion to 180 degrees, with pain beginning at 80 degrees; right shoulder abduction to 140 degrees, with pain beginning at 80 degrees; left shoulder flexion to 140 degrees, with pain at 80 degrees; and, left shoulder flexion to 140 degrees with pain beginning at that end point.  The Veteran was unable to perform repetitive motion testing due to pain.  The Veteran's functional loss included excess fatigability and pain on movement bilaterally, as well as weakened movement of his left shoulder.  The examiner noted that the Veteran had pain on palpitation bilaterally, although there was no guarding of either shoulder.  During muscle strength testing, the Veteran had active movement against some resistance (4/5) of the right shoulder in abduction and forward flexion, although he only had active movement against gravity (3/5) of the left shoulder.  There was no ankylosis of the bilateral shoulders shown on examination.  The Veteran had positive Hawkins' Impingement and Lift-off Subscapularis testing, and negative Empty-can and External Rotation/Infraspinatus Strength testing, bilaterally.  The Veteran had a history of mechanical symptoms of both his shoulders, although there was no history of recurrent dislocation/subluxation of his shoulders.  The Veteran was unable to perform Crank Apprehension and Relocation testing.  The examiner noted that the Veteran did not have a history of an AC joint condition or other impairment of his bilateral clavicles or scapula; there was no tenderness to palpitation of either of his AC joints and Cross-Body Adduction testing was negative.  The Veteran had not had a total shoulder joint replacement on either side.  

The examiner determined that the Veteran's functioning would not be equally served with amputation with prosthesis of either shoulder.  The examiner also noted that the Veteran would be prohibited from performing heavy lifting or hyperextending due to his bilateral shoulder disabilities.  X-rays obtained at that time showed no fracture or dislocation of his shoulders, although there was mild spurring of the bilateral AC joints.  He had mild AC joint arthrosis.  

The Veteran underwent another VA examination on April 7, 2015.  At that time, the Veteran was diagnosed with DJD of his bilateral shoulders with bilateral shoulder strains and degenerative arthritis of the shoulders.  The Veteran reported that he had constant pain of his bilateral shoulders; he also reported functional loss including reaching up, out, and back, and lifting.  The Veteran was right hand dominant.  

On examination, the Veteran's right shoulder had flexion to 140 degrees, abduction to 120 degrees, external rotation to 90 degrees; and, internal rotation to 40 degrees.  His left shoulder had flexion to 160 degrees; abduction to 100 degrees; external rotation to 70 degrees; and, internal rotation to 60 degrees.  The examiner noted that the Veteran had functional loss due to range of motion as reported above by the Veteran; the examiner also noted that the Veteran had pain on motion in all ranges noted above.  Furthermore, the examiner noted that pain was noted on examination and that it caused functional loss; however, the examiner did not discuss what the extent of that functional loss was.  The examiner also noted that there was pain with weightbearing and pain on palpitation of the AC joints.  There was no objective evidence of crepitus bilaterally.  The Veteran was able to perform repetitive motion testing, although the examiner noted that there was no additional functional loss or range of motion due to repetitive motion testing.  The examiner noted that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time and that it would be mere speculation to discuss pain, weakness, fatigability or incoordination with respect to any additional function loss os his bilateral shoulder disabilities.  The examiner, however, did note that the Veteran's shoulders had limited or less movement and weakness as additional limitations of his shoulder disabilities.  

Muscle strength testing of his shoulders was normal and he did not have any muscle atrophy.  The examiner noted that there was no shoulder ankylosis noted on examination.  Hawkins' Impingement, External Rotation/Infraspinatus Strength, and Lift-off Subscapularis testing were positive bilaterally; Empty-can testing was negative.  The examiner noted there was a history of mechanical symptoms, although there was no history of recurrent shoulder dislocation/subluxation.  The Veteran had positive Crank Apprehension and Relocation testing bilaterally.  The examiner also noted there was no history of AC joint condition or impairment of the clavicle or scapula, although there was tenderness on palpitation of his AC joints and a positive Cross-Body Adduction test bilaterally.  The examiner noted there was not a loss of head (flail shoulder), nonunion (false flail shoulder) or fibrous union of the Veteran's humerus bilaterally; nor was there malunion of the humerus with either moderate or marked deformity, bilaterally.  The examiner noted the January 2013 x-rays, as noted above.

The examiner determined the Veteran would not be equally served by amputation with prosthesis for either shoulder.  Respecting functional impact to the Veteran's employment due to his bilateral shoulder disabilities, the Veteran stated that such "promote[d] issue[s] with reaching up, out, back, and lifting.  This [would] impose[] minimal restriction with sedentary employment and moderate restriction with physical employment."  

Finally, the Veteran submitted a private April 2016 bilateral shoulder examination by Dr. J.B.W.  In that examination, Dr. J.B.W. diagnosed the Veteran with bilateral shoulder pain, left worse than right, due to osteoarthritis; he noted several x-rays from 2007 through 2013, as noted above.  The Veteran reported his primary symptom was pain.  Dr. J.B.W. noted that the Veteran had not undergone an arthroplasty of either shoulder, although he did suffer from chronic residual symptoms including reported substantial pain in both shoulders for many years.  

On examination, the Dr. J.B.W. noted that the Veteran first experienced pain in his left shoulder at 25 degrees from the side in flexion and at midway between the side and shoulder level in abduction; his right shoulder first experienced pain midway between side and shoulder level in both flexion and abduction.  Dr. J.B.W. did not report any range of motion testing measurements at that time.  Dr. J.B.W. noted that the Veteran's pain limited his ability to reach, particularly above his head; he also noted that the Veteran was likely to be absent from work more than three times a month due to his bilateral shoulder disabilities.  Functional impact to the Veteran's employment included impairments in reaching, lifting and carrying.  

Based on the foregoing evidence, the Board finds that a 20 percent evaluation for the Veteran's bilateral shoulder disabilities is appropriate for the period of July 31, 2006 through April 6, 2015, and 30 percent evaluations are warranted beginning April 7, 2015.  The reasoning is as follows.  

As noted in the December 2004 private examination, the Veteran's left shoulder was limited in range of motion when reaching up.  The Veteran's left shoulder additionally had pain from 60 to 90 degrees in abduction and flexion.  Based on those examination findings, the Board finds that the Veteran's left shoulder more closely approximates to a limitation of motion of the arm to midway between the side and shoulder level at the time of the award of service connection-July 31, 2006.  As the Veteran's left shoulder is his minor extremity, such limitation of motion commensurates to a 20 percent evaluation.  

Beginning April 7, 2015, the Veteran's left shoulder abduction is shown to be to 100 degrees.  That VA examiner, however, noted that the Veteran's pain functionally limited the Veteran's range of motion although that examiner did not further articulate what such additional functional limitation was.  While the April 2016 private examiner did not give a full range of motion for the Veteran's left shoulder, he did note that the Veteran first experienced pain at 25 degrees from the side.  The Board finds that such is an expression of the full functional limitation of pain noted by-but not expressed by-the April 2015 VA examiner.  

Thus, beginning April 7, 2015-the date of his most recent VA examination-the Veteran's left shoulder is shown to be limited in motion to 25 degrees from the side.  There is no evidence to demonstrate that prior to April 7, 2015, the Veteran's left shoulder more closely approximated limitation of motion to 25 degrees from the side rather than to midway between the side and shoulder level; in fact, in the January 2013 VA examination, the Veteran's pain began at 80 degrees, which is midway between his side and shoulder level.  Thus, a higher evaluation under Diagnostic Code 5201 is not warranted prior to April 7, 2015, for the Veteran's left shoulder.  Again, as the minor extremity in this case, such commensurates to a 30 percent evaluation beginning April 7, 2015.  

Turning to the Veteran's dominant/major extremity-his right shoulder-the Board finds that for the period prior to April 7, 2015, the Veteran's right shoulder disability more closely approximates to a limitation of motion to shoulder level.  The Board notes that the private October 2008 treatment record noted that the Veteran's right shoulder was limited to 150 degrees of abduction; that examiner did not address whether the Veteran had any additional limitation due to weakness, fatigability, or pain after repetitive use, even though the Veteran reported that his right shoulder disability worsened with activity.  Likewise, the July 2010 VA examiner noted that the Veteran had 175 degrees of flexion and abduction, although it was noted that he had decreased strength and pain associated with his right shoulder disability which the examiner did not fully discuss with respect to additional functional loss.  

Instead, in January 2013, the Veteran's right shoulder has flexion to 180 degrees, although he had pain at 80 degrees.  He also has excess fatigability and less movement, as well as decreased muscle strength at that time.  Based on all of the above evidence, the Board finds that the January 2013 examination is productive of a limitation of motion to shoulder level for the Veteran's right shoulder.  Moreover, the Board finds that such limitation of motion is substantially similar to the disability shown by examinations prior to January 2013 of the Veteran's right shoulder.  Accordingly, the Board finds that-as the Veteran's right shoulder is the major extremity in this case-a 20 percent evaluation under Diagnostic Code 5202 is warranted for the period prior to April 7, 2015.  

Like the Veteran's left shoulder discussed above, beginning April 7, 2015, the Veteran's right shoulder is shown to have flexion to 140 and abduction to 120 degrees.  That VA examiner, however, noted that the Veteran's pain functionally limited the Veteran's range of motion although that examiner did not further articulate what such additional functional limitation was.  While the April 2016 private examiner did not give a full range of motion for the Veteran's right shoulder, he did note that the Veteran first experienced midway between the side and shoulder level during both flexion and abduction.  The Board finds that such is an expression of the full functional limitation of pain noted by not expressed by the April 2015 VA examiner.  

Thus, beginning April 7, 2015-the date of his most recent VA examination-the Veteran's right shoulder is shown to be limited in motion between the side and shoulder level due to pain, weakness and decreased strength.  There is no evidence to demonstrate that prior to April 7, 2015 the Veteran's right shoulder more closely approximated limitation of motion between the side and shoulder level; in fact, in the January 2013 VA examination, the Veteran's pain began at 80 degrees, which is between his side and shoulder level.  Thus, a higher evaluation under that Diagnostic Code is not warranted prior to April 7, 2015.  As the Veteran's right shoulder is his major extremity, a 30 percent evaluation under Diagnostic Code 5201 is warranted beginning April 7, 2015.  

Higher or additional evaluations than 20 or 30 percent for the minor extremity are not applicable under Diagnostic Code 5203.  Under Diagnostic Code 5202, higher evaluations for the minor extremity are only available for loss of head (flail shoulder), nonunion of (false flail shoulder) and fibrous union of the humerus, recurrent dislocation or subluxation of the scapulohumeral joint with or without guarding of arm movements, or malunion of the major humerus with a marked deformity   Likewise, under Diagnostic Code 5200, higher evaluations are only available for intermediate and unfavorable ankylosis.  

The evidence of record does not demonstrate any loss of head (flail shoulder), nonunion of (false flail shoulder) and fibrous union of either humerus, nor is there any evidence of ankylosis of any type throughout the appeal period.  Moreover, there is no evidence of record that either of the Veteran's shoulders have malunion of the humerus with a marked deformity or recurrent dislocation or subluxation of the scapulohumeral joint or any guarding of arm movements.  Consequently, the Board is unable to award any evaluations higher than or in addition to those assigned above for the Veteran's bilateral shoulder disabilities.  

In short, the Board finds that for the period prior to April 7, 2015, the Veteran's left shoulder (minor extremity) more closely approximated to a limitation of motion midway between the side and shoulder level, whereas his right shoulder (major extremity) more closely approximated a limitation of motion to shoulder level.  Beginning April 7, 2015, however, the Veteran's left shoulder more closely approximated to limited motion to 25 degree from the side and the right shoulder more closely approximated to limitation of motion midway between his side and shoulder level.  Such commensurates to 20 percent evaluations for his bilateral shoulders prior to April 7, 2015, and 30 percent evaluation for the period beginning April 7, 2015; no higher evaluations for those periods are warranted.  See 38 C.F.R. §§4.7, 4.71a, Diagnostic Codes 5010, 5200-03.  

Additionally, the Board must determine whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's bilateral shoulder disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, the criteria contemplates the Veteran's limitation of motion of his bilateral shoulders and additional functional limitations due to pain, weakness, decreased strength and excess fatigability, as well as the functional limitations including impairment of reaching, lifting and carrying.  The criteria additionally contemplate the relative severity of those symptoms.  For these reasons, as the rating schedule is adequate to evaluate the bilateral shoulder disabilities, referral for extraschedular consideration is not in order.  

Additionally, in this regard, the Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities such as lifting, carrying and reaching, which are in this case the functional limitations on a daily basis.

Also considered by the Board is whether the collective effect of his other service connected disabilities warrant referral for extra-schedular consideration.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to the bilateral shoulder disabilities, the Veteran also is service connected for left ear hearing loss, tinnitus, lipomas of the back and foot, bilateral ankle, bilateral knee and lumbar spine disabilities.  The evidence does not show that these disabilities have a collective impact that is not contemplated by the individual ratings for each of his disabilities.  Therefore, there is no collective effect present in this case to warrant referral for extraschedular consideration. 

Moreover, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or the appellant, nor has it been reasonably raised by the evidence of record.  Neither the Veteran nor the appellant has asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


ORDER

New and material evidence with respect to the claim of service connection for bilateral wrist disorders has been received; that claim is reopened, and to this extent, the appeal of that issue is granted.

New and material evidence with respect to the claim of service connection for bilateral hand/knuckle disorders has been received; that claim is reopened, and to this extent, the appeal of that issue is granted.

New and material evidence with respect to the claim of service connection for varicose veins of the bilateral legs has been received; that claim is reopened, and to this extent, the appeal of that issue is granted.

Service connection for a cervical spine disorder is denied.

For the entire appeal period prior to April 7, 2015, a 20 percent evaluation but no higher for the Veteran's left shoulder disability is granted, subject to the regulations governing the disbursement of monetary benefits.  

Beginning April 7, 2015, a 30 percent evaluation bu no higher for the Veteran's left shoulder disability is granted, subject to the regulations governing the disbursement of monetary benefits.  

For the entire appeal period prior to April 7, 2015, a 20 percent evaluation but no higher for the Veteran's right shoulder disability is granted, subject to the regulations governing the disbursement of monetary benefits.  

Beginning April 7, 2015, a 30 percent evaluation bu no higher for the Veteran's right shoulder disability is granted, subject to the regulations governing the disbursement of monetary benefits.  


REMAND

Initially, as noted in the Introduction, an increased evaluation for the Veteran's service-connected lumbar spine disability was denied in an April 2015 rating decision.  The Veteran submitted an October 2015 Notice of Disagreement, VA Form 21-0958, as to that issue; to date no statement of the case has been issued respecting that claim.  

As a timely notice of disagreement with the increased evaluation claim for the lumbar spine disability has been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a statement of the case as to that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the claim for increased evaluation of the Veteran's lumbar spine disability is remanded at this time.

With respect to the bilateral feet/gout claim, the Veteran underwent a VA examination in March 2014 which diagnosed gout of the bilateral feet; the examiner opined that the Veteran's gout was not related to military service, or caused or aggravated by his service-connected disabilities.  In a July 2014 statement, the Veteran indicated that he understands that he does not have gout, but that he does have DJD of the bilateral feet and that is what should be service-connected and compensated.  The Veteran's claim includes one of entitlement to service connection for DJD of his feet.

March 2014 x-rays of the Veteran's feet demonstrate bilateral first metatarsophalangeal degenerative changes.  The March 2014 examiner did not address this in his March 2014 medical opinion, only addressing gout rather than DJD of the bilateral feet.  A remand is therefore necessary in order to obtain a VA examination of the Veteran's bilateral feet and to obtain adequate medical opinions.  

With regard to the wrists and hand/knuckles, the Veteran asserts that these conditions are a result of his military service.  No VA examination of those disorders has been afforded to the Veteran; the low threshold for obtaining a VA examination of the Veteran's bilateral wrists and hands/knuckles has been met in this case.  Therefore, those claims must be remanded in order for such to be accomplished.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Respecting the varicose veins claim, the Veteran contends that his varicose veins began during service as a result of running on cement, and/or caused or aggravated by his service-connected disabilities, as noted in his February 2011 statement.  A VA examination is necessary to determine if his varicose veins are due to service or caused or aggravated by his service-connected disabilities.

Finally, the Veteran's TDIU claim is intertwined with the above remanded claims and is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, any outstanding VA treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative a statement of the case on the issue of increased evaluation of the Veteran's lumbar spine disability.  Return the issue to the Board only if the Veteran perfects his appeal.

2.  Obtain any and all VA treatment records from the Nashville and Murfreesboro VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Schedule the Veteran for a VA examination in order to determine whether any bilateral wrist, bilateral hand/knuckle, and bilateral feet disorders are related to service or service-connected disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner must identify any and all bilateral wrist, bilateral hand/knuckle, and bilateral feet disorders found, to include any arthritic conditions thereof.  

The examiner should specifically address the Veteran's DJD/arthritis of the bilateral feet, gout of the feet, osteoarthritis of the bilateral hands, and Dupuytren contracture of the hands.  The examiner should indicate whether there is any bilateral wrist disorder found on examination.  

Then, the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disorders found had onset during or were caused by the Veteran's active service. 

The examiner must specifically address the lay evidence of record, particularly from the Veteran, with respect to the onset of, particularly any in-service complaints or treatment for that condition, and continuous presence of symptoms of his bilateral wrist, bilateral hand/knuckle, and bilateral feet disorders after separation from service.  

The examiner must also address any service treatment records, as well as the any post-service treatment records.  Finally, the examiner should address the previous VA examinations and the findings and conclusions reached by those examiners, as well as any other evidence of record, as appropriate.

Finally, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral wrist, bilateral hand/knuckle, and bilateral feet/gout disorders were either (a) caused by; or, (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected disabilities, particularly his lumbar spine, bilateral knee, and bilateral ankle disabilities.

The opinion must be supported by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to mere speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination in order to determine whether any venous disorders of his legs, including varicose veins, are related to service or to his service-connected disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner must identify any and all venous disorders found, to include any varicose veins of the bilateral legs and/or any residuals thereof.  

Then, the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disorders found had onset during or were caused by the Veteran's active service, to include his running on cement during physical training therein. 

The examiner must specifically address lay evidence of record, particularly from the Veteran, with respect to the onset of, particularly any in-service complaints or treatment for that condition, and continuous presence of symptoms of his varicose veins after separation from service.  

The examiner should specifically address the Veteran's contentions that he had a rash during service that was the beginning of his varicose veins.  The examiner should additionally address the Veteran's self-diagnosis of varicose veins on his 1978 report of medical history, and the lack of any findings of varicose veins on examination by a medical doctor at that time.  

Finally, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's varicose veins were either (a) caused by; or, (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected disabilities, particularly his lumbar spine, bilateral knee, and bilateral ankle disabilities.

The opinion must be supported by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to mere speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for bilateral wrist, hand/knuckle, feet/gout, and varicose veins disorders, and entitlement to TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


